Case 20-42178   Doc 23   Filed 12/01/20 Entered 12/01/20 15:43:35   Desc Main
                           Document     Page 1 of 6
Case 20-42178   Doc 23   Filed 12/01/20 Entered 12/01/20 15:43:35   Desc Main
                           Document     Page 2 of 6
Case 20-42178   Doc 23   Filed 12/01/20 Entered 12/01/20 15:43:35   Desc Main
                           Document     Page 3 of 6
Case 20-42178   Doc 23   Filed 12/01/20 Entered 12/01/20 15:43:35   Desc Main
                           Document     Page 4 of 6
Case 20-42178   Doc 23   Filed 12/01/20 Entered 12/01/20 15:43:35   Desc Main
                           Document     Page 5 of 6
Case 20-42178   Doc 23   Filed 12/01/20 Entered 12/01/20 15:43:35   Desc Main
                           Document     Page 6 of 6
